COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Reliable Business Resources, LLC d/b/a RBR Machine, RLB
                          Properties, Ltd. Green Lake Equities, LLC, Robert Kattula, Andrew
                          Kattula, and Custom Spring Manufacturing, LLC v. Rodger Brogdon
                          and Cheryl Brogdon

Appellate case number:    01-20-00831-CV

Trial court case number: 2020-03178

Trial court:              190th District Court of Harris County

         On December 17, 2020, appellants filed a motion for temporary relief, seeking a stay of
the trial court’s November 24, 2020 order that increased the temporary injunction bond. The Court
granted the motion by order issued December 18, 2020, pending receipt and review of appellees’
response to the motion. Appellees filed their response on December 30, 2020, and appellants filed
a reply to the response on January 4, 2021.
       After reviewing the motion, response, and reply, the Court has determined that appellants
have not established their entitlement to temporary relief. See TEX. R. APP. P. 29.3.
        Accordingly, the Court withdraws its order of December 18, 2020 to the extent the order
grants appellants’ motion for temporary relief, withdraws its ruling granting appellants’ motion,
and now denies the motion.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: __January 7, 2021___